Opinion by
Donlon, J.
In accordance with stipulation of counsel that the frozen pea pods in question, known in the food trade as “snow peas” or “sweet peas,” are the unripe state of those peas which, when ripe, are known, bought, and sold in the trade and commerce of the United States as edible-podded peas or sugar peas, the merchandise was held dutiable as follows: The items covered by protest 61/20163, entered on September 1, 1959, at 1 cent per pound and the merchandise covered by protest 62/8871, entered on November 25,1959, at 2 cents per pound.